Citation Nr: 0421184	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-05 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1991 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denying entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability (TDIU).  Pursuant to her 
request, the veteran was afforded a Board hearing by 
teleconference in March 2004, a transcript of which is of 
record.  At that time, the veteran indicated that she had 
relocated to North Carolina, and she requested that her 
claims folder be transferred to the appropriate RO.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

At her March 2004 hearing, the veteran testified that each of 
her service-connected disabilities had worsened since she was 
last examined by VA in September 2002.  Such testimony 
reasonably raises inextricably intertwined claims for 
increase which must be developed and adjudicated by the RO in 
advance of the Board's consideration of the veteran's TDIU 
entitlement.  In addition, testimony was received that the 
veteran was participating in a VA sponsored program of 
vocational rehabilitation and that she was pursuing an 
academic degree under that program, although she reported 
having great difficulties in successfully completing her 
studies due to her service-connected disabilities.  To date, 
however, the veteran's vocational rehabilitation records have 
not been associated with her claims folder, nor has any 
attempt been made to request that she submit evidence 
documenting her alleged academic difficulties.  

At her March 2004 hearing the veteran further indicated that 
she had received medical treatment through June 2003 from P. 
Turado, M.D., and more recently from a rheumatologist at the 
Portsmouth Naval Medical Center and from a Dr. Giani of 
Chesapeake, Virginia.  Complete records relating to such 
treatment are not contained in the claims folders.  As well, 
the veteran spoke of a recent attempt to obtain employment in 
which she had been accepted for a job, only to be denied 
medical clearance following an examination by the prospective 
employer.  Unfortunately, records relating to that employment 
medical examination are not on file, nor has the veteran been 
asked to furnish such data.  

Further, in light of the recent decision in Padgett v. 
Principi, No. 02-2259 (U.S. Vet. App. July 9, 2004), RO 
consideration of the veteran's March 2004 hearing testimony 
before the Board is now required.

On the basis of the foregoing, further development actions 
are necessary.  Accordingly, this matter is REMANDED to the 
RO for the following actions:  

1.  Based on the veteran's recent 
relocation from Pennsylvania to Moycock, 
North Carolina, her VA claims folder 
should be transferred to the applicable 
RO for completion of the development 
actions which follow.

2.  The RO should initially develop and 
adjudicate the veteran's claims of 
entitlement to an increased rating for 
each service-connected disability in 
accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), its implementing regulations, and 
the holdings of any Federal courts 
interpreting the statute and/or 
regulations.  

3.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate her 
claim for a TDIU.  The veteran must also 
be notified of what portion of that 
evidence VA will secure, and what portion 
she herself must submit.  The RO should 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in her possession.  If 
requested, VA will assist her in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that she submits 
sufficient identifying information and 
written authorization.  Examples of such 
evidence include her recent unsuccessful 
attempt to obtain employment due to 
medical reasons and her academic 
difficulties reportedly caused by 
service-connected disabilities.  (See 
March 2004 hearing testimony.)  Finally, 
the RO must address whether full and 
complete VCAA notice was issued outside 
the chronological sequence set forth in 
the above-cited statutes and regulation, 
and, if so, whether the veteran was 
prejudiced thereby.

4.  The RO must obtain for association 
with the veteran's claims folder any and 
all records relating to her participation 
in a VA program of vocational 
rehabilitation training, including any 
and all counseling or training 
subfolders.  

5.  The RO must contact the veteran in 
writing and request that she furnish the 
names and addresses of those VA and non-
VA medical professionals who have 
evaluated and/or treated her for migraine 
headaches, dermatitis of the feet, 
chondromalacia patellae of the left knee, 
sinusitis, fibromyalgia, an anxiety 
disorder, discoid lupus erythematosus of 
the left arm, flat feet, and carpal 
tunnel syndrome of the right arm, since 
November 2001.  Included among those 
listed should be Dr. Giani of Chesapeake, 
Virginia; Dr. Pablo Turado in 
Punxsutawney, Pennsylvania; and the 
Portsmouth Naval Medical Center, to whom 
the veteran referred at her Board hearing 
in March 2004.  

Upon receipt of such information, the RO 
should contact the individuals or 
facilities in question for the purpose of 
obtaining those medical records not 
already on file which were compiled by 
those individuals or institutions 
referenced by the veteran.  Regardless of 
whether the veteran responds to the 
aforementioned request for information as 
to her medical providers, the RO must 
obtain any and all records not already on 
file with respect to her receipt of VA 
medical treatment since November 2001.  
Once obtained, such records must be made 
a part of the veteran's claims folder.

6.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician to evaluate the effects of her 
multiple service-connected disabilities 
upon her employability.  Her service-
connected disabilities are migraine 
headaches, dermatitis of the feet, 
chondromalacia patellae of the left knee, 
sinusitis, fibromyalgia, an anxiety 
disorder, discoid lupus erythematosus of 
the left arm, flat feet, and carpal 
tunnel syndrome of the right arm.  The 
claims folders in their entirety must be 
made available to the examiner for 
review.  The examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical examination and 
all diagnostic testing necessary to 
determine the full extent of each service 
connected disability.  All applicable 
diagnoses must be fully set forth.  

The examiner must offer a professional 
opinion, with supporting rationale, as to 
the following:

Is it at least as likely as not 
that the veteran's service-
connected disorders alone 
render her unable to obtain and 
maintain substantially gainful 
employment? 

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

7.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report to the examiner for any and all 
needed action.  
8.  Lastly, the RO must readjudicate the 
merits of the claim of entitlement to a 
TDIU, based on all the evidence of 
record, all hearing testimony, and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the opinions of Federal courts 
interpreting such body of law.  
If extraschedular entitlement is found, 
referral of the case to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. § 4.16 (2003), as 
appropriate, is required.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional procedural and evidentiary 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




